Citation Nr: 0411334	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-12 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran, D.M., G.B., and L.H.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1994 to 
November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

At an October 2003 hearing before the undersigned Veterans Law 
Judge, the veteran's representative indicated that the veteran 
seemed to be suffering something in addition to migraine headaches 
that appeared to be seizure-like activity, and that such a 
disability ought to be service connected.  The Board refers this 
matter to the RO for appropriate disposition. 


FINDING OF FACT

The veteran's migraine headache disability is manifested by 
attacks occurring from one to three times per day, which have on 
occasion been prostrating.


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The record indicates the veteran has had migraine headaches since 
1995.  In a December 1999 rating decision the RO granted service 
connection for migraine headaches effective November 7, 1999, 
evaluated as noncompensably disabling.  The veteran filed a claim 
for compensation for her service-connected migraine headaches in 
August 2001.  

The evidence of record at the time of the April 2002 rating 
decision indicated that in August 2001 the veteran was 
experiencing headaches about twice per week.  Outpatient treatment 
records show that she described the pain as varying from 3 to 10 
on a scale of 1 to 10.  In October 2001, the veteran described an 
incident in which she blacked out at the onset of a migraine 
headache, causing her to fall and strike her head.  The veteran 
reported that her mother had witnessed a similar incident about a 
month earlier.  At a VA examination in December 2001, the veteran 
reported that she was experiencing headaches two or three times 
per week.  Therapy with a variety of medications, including 
Tylenol, Maxalt, Imitrex, and Percocet was largely ineffective.  
The veteran reported that her best technique for relieving her 
headache was simply to close her eyes.  She described her 
headaches as neither throbbing nor cutting.  

A hearing was held in October 2003 before the undersigned.  The 
transcript of that hearing is of record.  Also of record is 
additional evidence submitted by the veteran at the time of the 
hearing.  That evidence consists of the statement of Mr. J.B., who 
described two incidents he witnessed of seizure-like activity in 
the veteran; a video tape of the veteran experiencing a migraine 
headache; and additional treatment records from Mercy Medical 
Center, Canton, Ohio.  

At the October 2003 hearing the veteran testified that she 
experiences what she described as "normal" headaches continually, 
"24/7, " which manifest as a throbbing sensation.  The veteran 
also testified that, additionally, from one to three times per day 
she also gets migraine headaches which last from 10 to 15 minutes.  
She testified that when she feels a migraine headache beginning 
she has to sit down in order to prevent falling because she loses 
muscle control on the right side of her body.

Mercy Medical Center treatment notes from August 2001 record 
migraines at the rate of about three times per week.  The 
migraines were described as being associated with photophobia and 
nausea, but without vomiting.  The reports from Mercy Medical 
Center also indicate that the veteran has taken over-the-counter 
Excedrin Migraine and Tylenol Extra Strength, which did not 
provide much help; Midrin, which was also not very helpful; 
Imitrex, which the veteran reported did not work well or, 
sometimes, not at all; and propranolol.  (Outpatient treatment 
records from the VA Medical Center (VAMC) in Cleveland, Ohio in 
July 2001 show that propranolol had not been very effective 
either.)  The veteran reported sometimes seeing gray and red 
spots, but did not report having typical scintillating scotomata.  
The record also shows an admission to the Mercy Pain Management 
Unit in September 2002 for evaluation of her migraine headaches.  
During the course of that evaluation the veteran experienced two 
episodes of generalized tonic-clonic jerking and unresponsiveness.  

Records from the Social Security Administration (SSA) contain the 
report of a physical examination given in October 2002.  The 
primary focus of SSA's evaluation was an assessment of the 
veteran's ability to work.  The October examination found that the 
veteran had chronic headaches.  The examiner opined that, based on 
the objective data collected during the course of the examination, 
the veteran demonstrated normal intellectual function and that her 
ability to do work-related physical activity would not be limited.  
The SSA's Disability Assessment Report dated in October 2002 made 
mention of the veteran's migraine headaches, and found that the 
veteran was likely to have variable attention depending on the 
level of her migraines.


II.  Analysis

Disability ratings are determined by the application of a schedule 
of ratings, which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history 
of a particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the regulations 
do not give past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's migraine headaches have been rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Diagnostic Code 8100 provides that a veteran will be rated as 10 
percent disabled with characteristic prostrating attacks averaging 
1 in 2 months over the last several months.  Characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months warrant a 30 percent rating, and very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant a 50 percent rating.  
Diagnostic Code 8100.  

In evaluating the evidence of record the Board finds that the 
veteran's headache symptomatology more closely approximates the 
rating criteria for a 30 percent rating under Diagnostic Code 
8100.  The veteran has consistently complained of headaches since 
the inception of her claim.  The VA examination reports and 
outpatient treatment records show that she experienced multiple 
headaches per week, and at her hearing she said she experiences 
from one to three episodes per day during which she must sit down 
or risk falling.  The veteran reports pain from her headaches as 
ranging up to 10 on a scale of one to 10.  She has used 
propranolol, Imitrex, Midrin, Percocet, Tylenol, Excedrin, and 
Maxalt, all with little or no relief.  Mercy Medical Center 
records show that she reported experiencing photophobia and nausea 
associated with her migraines.  While the evidence of record does 
not show the headaches to frequently be of a prostrating nature, 
the frequency of the headaches and their debilitating nature lead 
the Board to conclude that a 30 percent disability rating is in 
order.  This is so because the problems the veteran experiences 
appear to be more akin to the level of disability contemplated by 
the criteria for a 30 percent rating.  38 C.F.R. § 4.7 (2003).  

There is no evidence of record to show that the veteran 
experiences very frequent and completely prostrating attacks 
warranting the assignment of a 50 percent rating.  In addition to 
there being no evidence of completely prostrating attacks that are 
very frequent, the evidence of record does not indicate that the 
migraine headaches cause prolonged attacks.  Additionally, the 
evidence does not reflect that it is the veteran's migraines that 
have kept her out of the workforce.  As noted above, the SSA 
examiner reported that the veteran's ability to do work-related 
physical activity would not be limited.

In adjudicating this claim, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice VA is to 
specifically inform the claimant and the claimant's representative 
of which portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in October 2001, a 
few weeks after the veteran submitted the instant claim, and prior 
to the RO's adjudication of the veteran's claim in April 2002. 

Specifically regarding VA's duty to notify, the October 2001 
notification to the veteran apprised her of what the evidence must 
show to establish entitlement to the benefit sought, what evidence 
and/or information was needed from the veteran, what information 
VA would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  See Quartuccio, 
supra.  The veteran was later informed of the results of the 
rating decision and was provided an SOC and SSOC informing her of 
the status of her claim.  The Board finds that VA's duty to inform 
under the VCAA has been met.

Regarding VA's duty to assist, the Board notes that the RO had 
previously obtained the veteran's service medical records (SMRs).  
The veteran provided, and the RO incorporated into the record for 
consideration, records from the Mercy Medical Center in Canton, 
Ohio.  Treatment records from VAMC Cleveland were incorporated 
into the record.  In a phone conversation with the RO in November 
2001 the veteran notified the RO that she had nothing further to 
offer in the way of evidence.   The RO scheduled the veteran for a 
VA examination that was conducted in December 2001.  As noted 
above, the veteran submitted additional evidence at her hearing of 
October 2003, which was incorporated into the record and 
considered in the instant appeal.

After a review of the evidence, the Board is not aware of any 
evidence not of record that is necessary to decide the case on the 
merits.  The Board consequently concludes that VA's duties to 
inform and assist under both the VCAA and the implementing 
regulations have been fulfilled.



	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent disability rating for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



